Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicant’s amendment filed on March 21, 2022 is acknowledged. Claims 45, 47-55, 76-77 and 80-87 are currently pending. Claims 45, 76 and 80 have been amended.  Claims 48-55 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 45, 47, 76-77 and 80-87 are currently under examination.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on January 21, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. An initialed copy is attached hereto.
Rejections Withdrawn
3.	In view of Applicant’s arguments, the rejection of claim(s) 45, 47,  76, 77, 80-83 and 85-87 under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Rubenfield et al., US 20070020624 A1; Published: 1/25/07 is withdrawn.
4.	In view of Applicant’s arguments, the rejection of claim 83-86 under 35 U.S.C. 103 as being unpatentable over Rubenfield et al., US 20070020624 A1; Published: 1/25/07 as applied to claims 45, 47,  76, 77, 80-83 and 85-87  above, and further in view of Harris et al., Micron, 1999; 30: 597-623 and Nishat et al., Vaccines 2016, 4;19:2-16 is withdrawn.

Rejections Maintained
Claim Rejections - 35 USC § 112
Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	The rejection of claims 45, 47, 76-77 and 80-87 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained for the reasons set forth in the previous office action.  As it pertains to claims 47, 77, 81-84 and 87 said claims should have been a part of this rejection.  Those claims are essentially identical in scope with originally rejected claim 45. The claims in fact depend upon rejected claim 45 and thus comprise the same/similar written description issues.
The Examiner regrets this oversight.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	Applicant argues that:
	1) Induction of immunity, including protective immunity, is not solely dependent on the antigen.  For immunity to be induced the antigen in question must be immunogenic in the animal which is immunized, and the immune response raised by the animal must be able to provide a degree of protection.  
	2) The originally filed application includes examples which show protection induced by the exact fragment of SEQ ID NO: 5. 
	3) The specification tested, in a challenge model, PA0833-142-237, SEQ ID NO: 5, residues 142-237 to provide a significant protection against a lethal P. aeruginosa infection.
	Applicant’s arguments have been fully considered, but are deemed non-persuasive.
Independent claim 45 is drawn to a pharmaceutical composition comprising a polypeptide, which can be encoded by a DNA sequence and which comprises: a) an amino acid sequence consisting of at least or exactly 50 contiguous amino acid residues from amino acid residues 142-237 of SEQ ID NO: 5, or b) an amino acid sequence having a sequence identity of at least 80% with the amino acid sequence of a), and an immunological adjuvant and a pharmaceutically acceptable carrier, vehicle or diluent,  wherein the polypeptide lacks residues 1-5 of SEQ ID NO: 5.  Said polypeptide must be able to either induce an adaptive immune response against the polypeptide in a mammal (claim 85) or induce a protective humoral and cellular adaptive immune response against infection with Pseudomonas aeruginosa (claim 86). 
With regard to Points 1-3, the claims as drafted are not limited to PA0833-142-237, SEQ ID NO: 5, residues 142-237, as Applicant has rebutted. The claims in question are drawn to a pharmaceutical composition comprising a polypeptide, which can be encoded by a DNA sequence and which comprises: a) an amino acid sequence consisting of at least or exactly 50 contiguous amino acid residues from amino acid residues 142-237 of SEQ ID NO: 5, or b) an amino acid sequence having a sequence identity of at least 80% with the amino acid sequence of a).  Thus, the claim is drawn to an undefined fragment of SEQ ID NO: 5. The specification does not adequately describe the polypeptide as claimed having the distinct ability to provide significant protection against a lethal P. aeruginosa infection.
As noted, to adequately describe the claimed genus of polypeptides, Applicant must adequately describe the immunoepitopes within a polypeptide based on the fragments of SEQ ID NO: 5 that induce an adaptive, protective humoral and cellular adaptive immune response against infection with Pseudomonas aeruginosa. The specification does not disclose distinguishing and identifying features of a representative number of members of the genus of polypeptides to which the claims are drawn, such as a correlation between the structure (immunoepitopes) and its recited function (inducing a specific immune response), so that the skilled artisan could immediately envision, or recognize at least a substantial number of members of the claimed genus of polypeptides.  Moreover, the specification fails to disclose which amino acid residues in said domain are essential for inducing the recited immune response, or which amino acids might be added, replaced or deleted so that the resultant polypeptide retains the immunological characteristics of its parent, or by which other amino acids the essential amino acids might be replaced so that the resultant polypeptide retains the immunological characteristics of its parent. The specification is silent with regard to any variants of SEQ ID NO: 5 possessing the claimed immunological characteristics. Therefore, the specification fails to adequately describe at least a substantial number of members of the genus of polypeptides to which the claims refer. 
The fact remains, also noted previously, after consultation with the USPTO’s search team, it remains abundantly clear that the specification does not provide adequate written description for the claims in a way that allows for a claim, for example, claim 80 to be searched. There are far too many possibilities to perform a reasonable search based upon how the claim is drafted.  The Specification does not fill in the missing portions and the transitional language of claim 45 is ambiguous.  It is difficult to interpret claims which recite “comprising” as well as “having” as well as “consisting of”.
Additionally, as noted previously, to be capable of inducing a protective humoral response, the composition must elicit protective immunity, demonstrable by pathogen challenge experiments in a reasonable model system.  The specification does not provide substantive evidence that the claimed vaccines are capable of inducing protective immunity.  This demonstration is required for the skilled artisan to be able to use the claimed composition for their intended purpose of preventing Pseudomonas aeruginosa infections.  Without this demonstration, the skilled artisan would not be able to reasonably predict the outcome of the administration of the claimed composition, i.e. would not be able to accurately predict if protective immunity has been induced.  
The specification, as filed, does not set forth that any of the claimed polypeptides provides any sort of protective immunity against any pathogens in any model system. While the skill in the art of immunology is high, to date, prediction of protective immunity for any given composition in any given animal is quite unpredictable. Protective immunity is based on the ability of an organism to produce antibodies which aid in the elimination of a pathogen from said organism. Antibodies specifically bind to given "immuno-epitopes" of the antigen and while all proteins will induce the production of antibodies, proteins with differing amino acid sequences will induce different antibodies. It is impossible to predict which proteins will induce protective antibodies since the change of a single amino acid in the protein sequence of the antigen can effectively abolish the interaction between an antigen and a difference in even a single amino acid could radically affect the ability of a given antigen to induce protective immunity (or any other specific immune response).
As previously presented, to fulfill the written description requirements set forth under 35 USC § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus of polypeptides or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicant has possession of the claimed invention.  
The specification discloses SEQ ID NO: 5, which corresponds to the protein designated PA0833. SEQ ID NO: 5 meets the written description provision of 35 USC 112, first paragraph to the degree it reads on the production of an immune response to itself. However, the aforementioned claims are directed to encompass polypeptides with at least 80% sequence identity to an amino acid sequence consisting of at least or exactly 35 contiguous amino acid residues from amino acid residues 142-237 of SEQ ID NO: 5 and lacking residues 1-5 of said sequence (and fragments thereof, i.e. claims 76, 77-80), corresponding sequences from other species, mutated sequences, allelic variants, splice variants, sequences that have a recited degree of identity (similarity, homology), and so forth with the aforementioned immunological properties. None of these fragments meet the written description provision of 35 USC 112, first paragraph. The specification provides insufficient written description to support the genus encompassed by the rejected claims.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.)
Based on the instant specification, the skilled artisan cannot envision the detailed chemical structure of the encompassed polypeptides, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. The nucleic acid/protein itself is required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.
Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that:
...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."  Lockwood, 107 F.3d at 1572, 41 USPQ2datl966.
An adequate written description of a DNA, such as the cDNA of the recombinant plasmids and microorganisms of the '525 patent, "requires a precise definition, such as by structure, formula, chemical name, or physical properties," not a mere wish or plan for obtaining the claimed chemical invention.   Fiers v. Revel, 984 F.2d 1164, 1171, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993). Accordingly, "an adequate written description of a DNA requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it; what is required is a description of the DNA itself." Id.   at 1170, 25 USPQ2d at 1606.
The name cDNA is not itself a written description of that DNA; it conveys no distinguishing information concerning its identity. While the example provides a process for obtaining human insulin-encoding cDNA, there is no further information in the patent pertaining to that cDNA's relevant structural or physical characteristics; in other words, it thus does not describe human insulin cDNA. Describing a method of preparing a cDNA or even describing the protein that the cDNA encodes, as the example does, does not necessarily describe the cDNA itself. No sequence information indicating which nucleotides constitute human cDNA appears in the patent, as appears for rat cDNA in Example 5 of the patent. Accordingly, the specification does not provide a written description of the invention of claim 5.
To adequately describe the claimed genus of polypeptides, Applicant must adequately describe the immunoepitopes within a polypeptide based on the fragments of SEQ ID NO: 5 that induce an adaptive, protective humoral and cellular adaptive immune response against infection with Pseudomonas aeruginosa. The specification does not disclose distinguishing and identifying features of a representative number of members of the genus of polypeptides to which the claims are drawn, such as a correlation between the structure (immunoepitopes) and its recited function (inducing a specific immune response), so that the skilled artisan could immediately envision, or recognize at least a substantial number of members of the claimed genus of polypeptides.  Moreover, the specification fails to disclose which amino acid residues in said domain are essential for inducing given immune response, or which amino acids might be added, replaced or deleted so that the resultant polypeptide retains the immunological characteristics of its parent, or by which other amino acids the essential amino acids might be replaced so that the resultant polypeptide retains the immunological characteristics of its parent. The specification is silent with regard to any variants of SEQ ID NO: 5 possessing the claimed immunological characteristics. Therefore, the specification fails to adequately describe at least a substantial number of members of the genus of polypeptides to which the claims refer. 
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed' ”.  The courts have decided:

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).  Furthermore, the written description provision of 35 USC § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
The Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, paragraph 1, ``Written Description'' Requirement (66 FR 1099-1111, January 5, 2001) state, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention” (Id. at 1104).  Moreover, because the claims encompass a genus of variant species, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed.  
The Guidelines further state, “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus” (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus.  As evidenced by the teachings of Skolnick et al., the art is unpredictable.  Skolnick et al. (Trends in Biotechnology 18: 34-39, 2000) discloses the skilled artisan is well aware that assigning functional activities for any particular protein or protein family based upon sequence homology is inaccurate, in part because of the multifunctional nature of proteins (see, e.g., the abstract; and page 34, Sequence-based approaches to function prediction).  Even in situations where there is some confidence of a similar overall structure between two proteins, only experimental research can confirm the artisan's best guess as to the function of the structurally related protein (see, in particular, the abstract and Box 2).  Thus, one skilled in the art would not accept the assertion, which is based only upon an observed similarity in amino acid sequence that a variant of a given polypeptide would necessarily induce a given immune response. Therefore, because the art is unpredictable, in accordance with the Guidelines, the description of claimed antibodies is not deemed representative of the genus of peptides to which the claims refer. 
Finally, claim 86 requires a protective humoral immune response. To be a prophylactic composition, the composition must elicit protective immunity, demonstrable by pathogen challenge experiments in a reasonable model system.  The specification does not provide substantive evidence that the claimed vaccines are capable of inducing protective immunity.  This demonstration is required for the skilled artisan to be able to use the claimed vaccines for their intended purpose of preventing infections.  Without this demonstration, the skilled artisan would not be able to reasonably predict the outcome of the administration of the claimed vaccines, i.e. would not be able to accurately predict if protective immunity has been induced.  The ability to reasonably predict the capacity of a single bacterial immunogen to induce protective immunity from in vitro antibody reactivity studies is problematic.  Ellis (Vaccines, W.B. Saunders Company, Chapter 29, 1988, pages 568-574) exemplifies this problem in the recitation that "the key to the problem (of vaccine development) is the identification of the protein component of a virus or microbial pathogen that itself can elicit the production of protective antibodies"(page 572, second full paragraph).  Unfortunately, the art is replete with instances where even well characterized antigens that induce an in vitro neutralizing antibody response fail to elicit in vivo protective immunity.  See Boslego et al (Vaccines and Immunotherapy, 1991, Chapter 17), wherein a single gonococcal pillin protein fails to elicit protective immunity even though a high level of serum antibody response is induced (page 212, bottom of column 2).  Accordingly, the art indicates that it would require empirical testing to formulate and use a successful vaccine without the prior demonstration of vaccine efficacy. 
The specification, as filed, does not set forth that any of the claimed polypeptides provides any sort of protective immunity against any pathogens in any model system. While the skill in the art of immunology is high, to date, prediction of protective immunity for any given composition in any given animal is quite unpredictable. Protective immunity is based on the ability of an organism to produce antibodies aid in the elimination of a pathogen from said organism. Antibodies specifically bind to given "immuno-epitopes" of the antigen and while all proteins will induce the production of antibodies, proteins with differing amino acid sequences will induce different antibodies. It is impossible to predict which proteins will induce protective antibodies. Since the change of a single amino acid in the protein sequence of the antigen can effectively abolish the interaction between an antigen and an antibody (Colman Res. Immunology, Jan 1994, Vol. 145, pages 33-36) a difference in even a single amino acid could radically affect the ability of a given antigen to induce protective immunity (or any other specific immune response),
Consequently, for the reasons set forth above, the specification fails to adequately describe at least a substantial number of members of the genus of polypeptides to which the claims refer. Therefore, the instant claims fail to meet the written description requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The rejection of claims 45, 77 and 80 under 35 U.S.C. 103 as being unpatentable over Stover et al., Nature, 2000; 406:959-964, and further in view of Campbell, A., Laboratory Techniques in Biochemistry And Molecular Biology, Volume 13, Chapter 1, pages 1-33, 1984 is maintained for the reasons set forth in the previous office action.
Applicant argues that:
1) Stover provides the gene sequencing for the PA01 strain of P. aeruginosa. The Examiner’s reasoning for combining the two cited references appears to rest on a presumed motivation to prepare a pharmaceutical composition. However, such a motivation cannot be found in or supported by the cited prior art.  Nothing cited in the references point to the relevance in preparing a vaccine composition. 
2) Stover fails to provide a direct teaching or motivation to guide one of skill in the art to choose the fragment as claimed. Campbell fails to cure any such deficiencies
Applicant’s arguments have been fully considered, but are deemed non-persuasive. 
Independent claim 45 is drawn to a pharmaceutical composition comprising a polypeptide, which can be encoded by a DNA sequence and which comprises: a) an amino acid sequence consisting of at least or exactly 50 contiguous amino acid residues from amino acid residues 142-237 of SEQ ID NO: 5, or b) an amino acid sequence having a sequence identity of at least 80% with the amino acid sequence of a), and an immunological adjuvant and a pharmaceutically acceptable carrier, vehicle or diluent,  wherein the polypeptide lacks residues 1-5 of SEQ ID NO: 5.  
With regard to Point 1 and 2, Applicant’s arguments have been fully considered, but are deemed non-persuasive. Stover specifically teaches the fragment as claimed.  Contrary to Applicant’s assertion and as previously set forth, Campbell teaches that it is “customary now for any group working on a macromolecule to both clone the genes coding for it and make monoclonal antibodies to it (sometimes without a clear objective for their application)”.  Further, it is conventional in the art to immunize mammalian animals with a liquid composition comprising the antigen in a physiologically acceptable carrier such as a buffer, saline or adjuvant. Therefore, in view of the teaching of Campbell, it would have been obvious before the effective filing date of the presently claimed invention to formulate a composition comprising the amino acid of SEQ ID NO:5 (or a fragment thereof as claimed) in a physiologically acceptable carrier (e.g. buffer, saline, adjuvant) for the purposes of generating a pharmaceutical composition. One would have been motivated to do so because it is conventional in the art to generate a pharmaceutical composition.
Also, the claims do not require that the composition be involved in vaccine development.  Applicant is again reminded that the claims are drawn to a product and any recited functional language corelates to an intended use. Lastly, it is obvious to try choosing from a finite number of identified, predictable solutions (such as an adjuvant or pharmaceutically acceptable carrier, with a reasonable expectation of success. See the recent Board decision Ex parte Smith,--USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396). 
	As previously presented, Stover et al. teach the complete genome sequence of Pseudomonas aeruginosa. Specifically, Stover et al. teach a polypeptide comprising an amino acid sequence consisting of at least or exactly 50 contiguous amino acid residues from amino acid residues 142-237 of SEQ ID NO: 5, wherein the polypeptide lacks residues 1-5 of SEQ ID NO: 5 (see the STIC excerpt below).  
		

    PNG
    media_image1.png
    519
    807
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    188
    473
    media_image2.png
    Greyscale

Stover et al. do not specifically teach that the peptide is within a pharmaceutical composition comprising an immunological adjuvant, a pharmaceutically acceptable carrier, vehicle or diluent.
It would have been obvious before the effective filing date of the presently claimed invention to formulate a composition comprising the amino acid of SEQ ID NO:5 (or a fragment thereof as claimed) in a physiologically acceptable carrier (e.g. buffer, saline, adjuvant) for the purposes of generating a pharmaceutical composition. One would have been motivated to do so because it is conventional in the art to generate a pharmaceutical composition. Campbell, A. (Laboratory Techniques in Biochemistry And Molecular Biology, Volume 13, Chapter 1, pages 1-33, 1984) teaches (page 29) that is “customary now for any group working on a macromolecule to both clone the genes coding for it and make monoclonal antibodies to it (sometimes without a clear objective for their application)”.  Further, it is conventional in the art to immunize mammalian animals with a liquid composition comprising the antigen in a physiologically acceptable carrier such as a buffer, saline or adjuvant.
Lastly, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See the recent Board decision Ex parte Smith,--USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	The rejection of claims 45, 76 and 80 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is maintained for the reasons set forth in the previous office action.
	Applicant argues that:
	1) As it pertains to claim 45, as currently recited, it requires a polypeptide having two structural limitations. The polypeptide comprises a fragment consisting of at least 50 amino acid residues from the C terminal fragment 142-237 of SEQ ID NO: 5. Additionally, the polypeptide must be free of residues 1-5 of SEQ ID NO: 5. In its broadest coverage, claim 45 allows that the recited polypeptide includes residues 6-237.
	2) As it pertains to claim 76, it has been amended so that the longest fragment of SEQ ID NO: 5 which is covered by 232 residues, residues 6-237.
	Applicant’s arguments have been fully considered, but are deemed non-persuasive. 
	With regard to Point 1, the claim requires that the amino acid sequence consist of at least 50 contiguous amino acid residues or exactly 50 amino acid residues from amino acid residues 142-237 of SEQ ID NO: 5.  Giving those limitations, particularly having the recitation “consisting of exactly 50 amino acid residues from amino acid residues 142-237 of SEQ ID NO: 5”; the peptide would never contain any residues prior to amino acid residue 142 since the fragment is exactly 50 contiguous amino residues of residues 142-237.
	With regard to Point 2, for the same reasons set forth above in Point 1, if the interpretation of ‘exactly 50 amino acid residues from amino acid residues 142-237 of SEQ ID NO: 5’ than it can’t then be, for example at least or exactly or at most 229 contiguous amino acid residues. Additionally, it is not then possible to comprise any of residues 6-141, as “consisting of exactly 50 amino acid residues from amino acid residues 142-237 of SEQ ID NO: 5” makes that concept impossible. Lastly, as currently claimed, the longest fragment of SEQ ID NO: 5, is not 232 residues, but at best 96 residues and when considering the format of exactly and consisting would then only be 50 residues.
As previously presented, claim 45 is rendered vague and indefinite by the use of the phrase “wherein the polypeptide lacks residues 1-5 of SEQ ID NO: 5”.  It is unclear what is meant by said phrase, as the claim requires residues 142-237 of SEQ ID NO: 5. It is unclear how the claimed fragment of SEQ ID NO: 5 lacking residues 1-5 is possible when the sequence, as written, begins with residue 142. As written, it is impossible to determine the metes and bounds of the claimed invention.
Claim 76 is rendered vague and indefinite by the use of the phrase “wherein the at least or exactly or at most 97…98…100…236 so on and so forth”.  The base amino acid sequence consist of residues 142-237 of SEQ ID NO: 5, which is 96 amino acids, thus it is unclear how the contiguous amino acids of the polypeptide can be anything beyond 96 contiguous amino acids.  This is as it pertains to the limitations specifically reciting at least or exactly or at most 97-236 contiguous amino acids. As written, it is impossible to determine the metes and bounds of the claimed invention.
Claim 80 is rendered vague and indefinite by the use of the phrase “wherein the polypeptide has an N-terminal amino acid residues corresponding to any one of amino acid residues 26-141 in SEQ ID NO: 5”.  It is unclear how the peptide can have an N-terminal amino acid residue corresponding to any one of amino acid residues 26-141 in SEQ ID NO: 5 in a sequence which only consist of amino residues 142-237 of SEQ ID NO: 5. As written, it is impossible to determine the metes and bounds of the claimed invention.	 
Conclusion
8.	No claim is allowed.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921.  The examiner can normally be reached on Monday-Friday 930AM-530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645        
June 15, 2022                       
/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645